DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2021 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 13-16 are objected to because of the following informalities:  
Claims 13-16 recited “The method of claim 12Error! Reference source not found., wherein”.  The examiner suggests changing to “The method of claim 12, wherein”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recited “a second disposed in the display area” and the examiner is confused what is “second” referring to.  Therefore, claim 2 is indefinite.  Appropriate correction is required.  
Claim 2 also recites the limitation "the second insulating layer" in line 13 and 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second insulating layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second insulating layer" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-11 depend from claim 1 so they are rejected for the same reason

Allowable Subject Matter
Claims 12 is allowed.
The following is an examiner's statement of reasons for allowance: Claim 12 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming at least one slit by removing the first insulating layer, the second insulating layer, and the third insulating layer in a thickness direction in the peripheral area; forming a cladding layer, which covers the at least one slit in the peripheral area, and a passivation layer, which covers the source electrode and the drain electrode in the display area; forming at least one display device on the passivation layer in the display area; and forming an encapsulating layer encapsulating the display device, an edge of the encapsulating layer facing the cladding layer in the peripheral area.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 13-16 depend from claim 12 so they are allowable for the same reason if overcome the claim objection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
KAWAMURA et al. (US Patent Appl. Pub. No. 2013/0099221 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895